Exhibit 10.8

EMPLOYMENT AGREEMENT

          This employment agreement (the “Agreement”) is effective January 1,
2003, between Excelligence Learning Corporation (“Employer”) and Judith McGuinn
(“Employee”).

Recitals

          WHEREAS, Employer desires the services of Employee in order to retain
Employee’s experience, abilities, and knowledge, and is therefore willing to
engage her services on the terms and conditions set forth herein; and 

          WHEREAS, Employee desires to be employed by Employer and is willing to
do so on the terms and conditions set forth herein.

          NOW THEREFORE, in consideration of the above recitals and of the
mutual promises and conditions set forth in this Agreement, it is agreed as
follows:

1.

Duration:  Subject to earlier termination as provided in this Agreement,
Employee shall be employed for a term beginning January 1, 2003, and continuing
through December 31, 2005.  If Employer intends to employ Employee after the
termination of this Agreement, the parties will meet at least sixty (60) days
prior to the expiration of this Agreement to make a good faith attempt to
negotiate a new agreement.

 

 

2.

Place of Employment:  Unless the parties agree otherwise in writing, during the
employment term Employee shall perform the services Employee is required to
perform under this Agreement at Employer’s headquarters (which are currently
located at 2 Lower Ragsdale Drive, Suite 200, Monterey, California, 93940);
provided, however, that Employer may from time to time require Employee to
travel temporarily to other locations on Employer’s business.

 

 

3.

Duties and Authority:  Employer shall employ Employee as Chief Operating Officer
or in such other capacity or capacities as Employer may from time to time
prescribe.  Employee shall have the full power and authority to manage and
conduct business for the Employer, subject to the directions and policies of
Employer as they may be, from time to time, stated either orally or in writing.

 

 

4.

Reasonable Time and Effort:  During Employee’s employment, Employee shall devote
such time, interest, and effort to the performance of this Agreement as may be
fairly and reasonably necessary.  Except with the prior written approval of the
Chief Executive Officer, Employee, during the term of this Agreement or any
renewal thereof, will not (i) accept any other employment, (ii) serve on the
board of directors or similar body of any other business entity, (iii) engage
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) that is or may



--------------------------------------------------------------------------------

 

be competitive with, or that might place her in a competing position to, that of
Employer or any of its Affiliates.  For this purpose, “Affiliate” or
“Affiliates” shall mean any partnership, joint venture, limited liability
company or corporation that, directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
Employer.  For this purpose, the term “Control” includes, without limitation,
the possession, directly or indirectly, of the power to direct the management
and policies of a partnership, joint venture, limited liability company or
corporation, whether through the ownership of voting securities, by contract or
otherwise.

 

 

5.

Salary:  During the term of this Agreement, Employer agrees to pay Employee a
base salary of $205,000 per year.  The base salary shall be payable as a current
salary on a semi-monthly basis.  Employer, in its sole discretion, may increase
Employee’s base salary or any other benefits but may not decrease Employee’s
salary during the term of this Agreement.  At Employee’s request, Employee will
receive a salary review at or near the end of each twelve (12) month period
during the term.

 

 

 

If, during the term of this Agreement, Employee’s position is eliminated for any
reason and/or:  (1) Employee’s title is lowered; (2) Employee’s reporting
assignment is changed, without Employee’s consent, to anyone other than Ronald
Elliott while Ronald Elliott remains employed by Employer;  (3) Employee’s place
of business is relocated at least thirty (30) miles from Employer’s headquarters
on the effective date of this Agreement; (4) any reason apart from the reasons
set forth in the sections below titled “Termination,” “Termination Because of
Death,” and/or “Termination Because of Disability,” (each of these clauses (1)
through (4) constituting an “involuntary termination”) Employer shall continue
to pay Employee’s base salary in effect at the time of Employee’s termination of
employment through December 31, 2005.  In such case, Employee will have no
obligation to mitigate her lost compensation.   In such case, Employer will also
reimburse Employee’s insurance premiums incurred as a result of the continuation
of Employee’s benefits coverage required by COBRA.

 

 

 

Whenever compensation is payable to Employee during a time when Employee is
partially or totally disabled and such disability would entitle Employee to
disability income or to salary continuation payments from Employer according to
the terms of any plan now or hereafter provided by Employer or according to any
policy of Employer in effect at the time of such disability, Employee shall
apply for such disability income or salary continuation, and the compensation
payable to Employee under this Agreement shall be inclusive of any such
disability income or salary continuation and shall not be in addition to such
disability income or salary continuation.  If disability income is payable to
Employee by an insurance company under an insurance policy paid for by Employer,
the compensation payable to Employee under this Agreement shall be inclusive of
the amounts paid to Employee by that insurance company and shall not be in
addition to the amounts paid to Employee by that insurance company.

2



--------------------------------------------------------------------------------

6.

Additional Benefits:  During the employment term, Employee shall be entitled to
receive all other benefits of employment generally available to Employer’s other
senior managerial employees as she becomes eligible for them, including medical,
dental, life and disability insurance benefits, and participation in Employer’s
2001 Stock Option and Incentive Plan, pension plan, quarterly bonus plan and/or
profit-sharing plan.

 

 

 

Employer reserves the right to modify, suspend or discontinue any and all of the
above benefit plans, policies and practices at any time without notice to or
recourse to Employee so long as such action is taken generally with respect to
other similarly situated persons and does not single out Employee.

 

 

7.

Vacation:  Employee shall be entitled to four weeks (20 business days) of paid
vacation each calendar year, which shall accrue on a pro rata basis from the
date employment commences under this Agreement.  Vacation time will continue to
accrue so long as Employee’s total accrued vacation does not exceed four weeks
(20 business days).  In the event Employee’s accrued vacation should reach four
weeks (20 business days), Employee will cease to accrue further vacation until
Employee’s accrued vacation time falls below that level.

 

 

 

Employee agrees to inform Employer of her vacation schedule as soon as
reasonably possible but not later than 30 days in advance of taking such
vacation.  Employee further agrees to schedule Employee’s vacation at a time
that is not disruptive to the company’s business.

 

 

8.

Paid Time Off:  In addition to vacation accrual as set forth in the “Vacation”
section above, Employee shall be entitled to nine (9) business days of Paid Time
Off (“PTO”) each calendar year.  PTO will continue to accrue so long as
Employee’s total accrued PTO does not exceed fourteen (14) business days.  In
the event Employee’s accrued PTO should reach fourteen (14) business days,
Employee will cease to accrue further PTO until Employee’s accrued PTO falls
below that level.  Other than the accrual and maximum accrual of PTO as set
forth in this section of the Agreement, Employee’s PTO shall be governed by the
PTO provisions of the Excelligence Learning Corporation   Employee Manual.

 

 

9.

Expense Reimbursement:  During the employment term, to the extent that such
expenditures satisfy the criteria under the Internal Revenue Code for
deductibility by Employer (whether or not fully deductible) for federal income
tax purposes as ordinary and necessary business expenses, Employer shall
reimburse Employee promptly for reasonable business expenses, including travel,
entertainment, parking, business meetings, and professional dues, made and
substantiated in accordance with the policies and procedures established from
time to time by Employer with respect to Employer’s other similarly situated
employees.

 

 

10.  

Termination:  Employer may terminate this Agreement at any time for cause. 
Under this Agreement, the term “cause” shall mean (i) misappropriation of any
material

3



--------------------------------------------------------------------------------

 

funds or property of Employer or of any of its related companies; (ii)
unjustifiable neglect of duties under this Agreement; (iii) conviction of a
felony involving moral turpitude; (iv) gross misconduct and/or the failure to
act in good faith to the material detriment of Employer, or (v) willful and bad
faith failure to obey reasonable and material orders given by Employer; provided
that in each such case (other than (i) or (iii)) prompt written notice of such
cause is given to Employee specifying in reasonable detail the facts giving rise
to the notice and that continuation of such cause will result in termination of
employment, and such cause is not cured within three (3) business days after
receipt by Employee of such notice.  If Employee is terminated as set forth in
this paragraph, then payment of the specified salary earned and benefits accrued
as of the date of the termination shall be payment in full of all compensation
payable under this Agreement.

 

 

 

Employer may, at Employer’s election, suspend the operation of this Agreement
both as to the rendition of Employee’s services and as to Employee’s
compensation for and during the continuance of any period(s) during which
Employer shall be materially hampered, interrupted or interfered with in the
normal conduct of Employer’s business by reason of any epidemic, fire, action of
the elements, strike, walkout, labor dispute, governmental order, court order or
order of any other legally constituted authority, act of God or public enemy,
riot, civil commotion, inability to procure materials and equipment or any other
cause or causes beyond Employer’s control, whether of the same or any other
nature.   If any suspension by reason of the preceding sentence shall continue
for more than eight (8) consecutive weeks, then Employer may terminate this
Agreement for the then-remaining portion of the Term.  If Employer suspends
Employee’s services and compensation pursuant to this paragraph for a period of
eight (8) consecutive weeks or longer, Employee shall have the right to
terminate the Agreement on five (5) days written notice unless Employer resumes
payment of Employee’s compensation hereunder within five (5) days of receipt of
such notice.  If Employee is terminated as set forth in this paragraph, Employer
shall be released and discharged of and from all further obligations under this
Agreement, except for any monies due and owing to Employee and then unpaid which
shall have vested prior to such termination.   Notwithstanding the foregoing,
Employer shall not suspend or terminate the operation of this Agreement pursuant
to this paragraph (which shall be known as the “Force Majeure” paragraph) unless
the agreements of employees based at Employer’s headquarters, of a status of
vice president or higher are simultaneously suspended or terminated.

 

 

11.  

Termination Because of Death:  In the event that Employee dies during the term
of this Agreement, this Agreement shall be terminated on the last day of the
calendar month of her death and Employer shall be required to pay to Employee’s
estate the specified salary and any additional benefits accrued by Employee at
the time of her death. 

 

 

12.

Termination Because of Disability:  If, at the end of any calendar month during
the initial term or any renewal term of this Agreement, Employee is and has been
for the three (3) consecutive full calendar months then ending, or for 80% or
more of the

4



--------------------------------------------------------------------------------

 

normal working days during the six (6) consecutive full calendar months then
ending, unable due to mental or physical illness or injury to perform Employee’s
duties under this Agreement, Employer shall have the right to, subject to
applicable federal and state law, to terminate Employee’s employment, and
Employer shall only be obligated to pay Employee the specified compensation
earned and benefits accrued by Employee at the time of her termination by
Employer.

 

 

13.  

Agreement Survives Combination or Dissolution:  This Agreement shall not be
terminated by Employer’s voluntary or involuntary dissolution or by any merger
in which Employer is not the surviving or resulting corporation, or on any
transfer of all or substantially all of Employer’s assets.  In the event of any
such merger or transfer of assets, the provisions of this Agreement shall be
binding on and inure to the benefit of the surviving business entity or the
business entity to which such assets shall be transferred.

 

 

14.

Notices:  All notices that either party is required or may desire to serve upon
the other may be served either personally or sent Certified Mail / Return
Receipt Requested addressed to the other party to be served as follows:

 

 

 

To Employer: Ronald Elliott, Excelligence Learning Corporation, 2 Lower Ragsdale
Dr., #200, Monterey, CA 93940.

 

To Employee: Judith McGuinn, 1121 Roosevelt Street, Monterey, CA 93940.

 

 

15.

Employee Manual:  Employee acknowledges that Employee has been provided a copy
of the Excelligence Learning Corporation Employee Manual.  It is agreed and
understood that the Employee Manual represents guidelines that the Company may
change from time to time in its sole discretion.  It is not intended to be a
contract.  To the extent that this Agreement conflicts with the Employee Manual,
the terms of this Agreement pertain to Employee’s employment.

 

 

16.

Nondisclosure of Confidential Information or Trade Secrets:  In the course of
Employee’s employment with Employer, Employee will have access to confidential
records and data pertaining to Employer’s customers and its operations.  Such
information is considered secret and is disclosed to Employee in confidence. 
Furthermore, all memoranda, notes, records, computer files, and other documents
or tangible material made or compiled by Employee, or made available to Employee
during the term of this Agreement concerning the business of Employer, shall be
the sole property of Employer and shall be delivered to Employer on the
expiration or termination of this Agreement, or at another time on request. 
During Employee’s employment with Employer and thereafter, Employee shall keep
in confidence and shall not directly or indirectly disclose any secret or
confidential information belonging to Employer or any of its related companies
except as required in the course of Employee’s employment by Employer and/or
authorized in writing by Employer, or required by law.

5



--------------------------------------------------------------------------------

17.  

Governing Law:  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of California.

 

 

18.  

Waiver:  The failure by either party to exercise or enforce any terms or
conditions under this Agreement shall not be deemed to be a waiver of that
party’s right to exercise or enforce any such term or condition in the future. 
The waiver by either party of any breach, default, or omission in the
performance of any of the terms or conditions of this Agreement by the other
party shall not be deemed to be a waiver of any other breach, default, or
omission.

 

 

19.  

Severability:  If any part of this Agreement is invalidated or rendered
unenforceable by any court of competent jurisdiction or by any regulation or
legislation to which it is subject, the remaining provisions and that provision
found invalid or unenforceable as it may apply to other circumstances, shall
remain in full force and effect.  In such event, the parties shall promptly
negotiate in good faith to amend this Agreement by replacing such stricken
provision with a valid and enforceable provision that fulfills the original
intention of the invalid or unenforceable provision.

 

 

20.  

Entire Agreement:  This Agreement constitutes the entire Agreement of the
parties with respect to the subject matter hereof and cancels and supersedes all
previous agreements or understandings relating thereto, whether written or oral,
between the parties.

 

 

21.  

Arbitration:  In the event that there shall be a dispute between the parties
arising out of or relating to this Agreement or the breach thereof, other than
Section 16 hereof, the parties agree that such dispute shall be resolved by
final and binding arbitration before a sole arbitrator in Monterey, California
administered by the American Arbitration Association (“AAA”) in accordance with
AAA’s Labor Arbitration Rules then in effect.  Depositions may be taken and
other discovery may be obtained during such arbitration proceedings to the same
extent as authorized in civil judicial proceedings.  Any award issued as a
result of such arbitration shall be final and binding between the parties
thereto, and shall be enforceable by any court having jurisdiction over the
party against whom enforcement is sought.  The prevailing party in any legal
action (including arbitration) shall be entitled to recover any and all
reasonable attorneys’ fees and other costs reasonably incurred in connection
therewith.

 

 

22.  

Amendment:  This Agreement shall only be amended or waived by a writing that
explicitly refers to this Agreement and that is signed by both parties.

 

 

23.  

Execution:  The parties, having carefully read this Agreement and having
consulted or having been given an opportunity to consult legal counsel, hereby
acknowledge their agreement to all of the foregoing terms and conditions by
executing this Agreement.  Each signatory hereto represents and warrants that it
is authorized to sign this Agreement on behalf of the respective party.  This
Agreement may be executed in any number of counterparts, and each such
counterpart shall be an original and together they shall constitute one
agreement.

6



--------------------------------------------------------------------------------

 

EMPLOYER

EMPLOYEE

By:

By:

 

 

/s/  RONALD ELLIOTT

/s/  JUDITH MCGUINN

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Ronald Elliott

 

Judith McGuinn

 

Chief Executive Officer

 

 

Excelligence Learning Corporation

 

 

 

 

 

Date:  January 15, 2003

Date:  January 15, 2003

7